         Case 1:20-cr-00016-SPW Document 47 Filed 10/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                    CR 20-16-BLG-SPW
                       Plaintiff,

 vs.                                                 ORDER


 COURAGE DANE DECRANE,

                       Defendant.


       For the reasons stated on the record at the motion hearing held before the

Court on October 29, 2020,

       IT IS HEREBY ORDERED that Defendant's Pro Se Motion to Terminate

Counsel of Record (Doc. 40)is considered WITHDRAWN.

       The clerk of Court is directed to notify counsel of the entry of this Order.

       DATED this           day of October, 2020.


                                              SUSAN P. WATTERS
                                               United States District Judge
